Title: From John Adams to Edmund Jenings, 27 September 1782
From: Adams, John
To: Jenings, Edmund




Septr: 27. 1782

Sir

Yours of 25: is just come to hand. The Letters inclosed shall be sent, with mine.
As to publishing the Letters in a Pamphlet, I have no Objection provided no Name is mentioned. But there is one Alteration necessary which runs throughout. They are now printed as if written by and Englishman. So that, England, Englishmen Britain Britons &c ought to be substituted instead of “We,” “Us,” &c. As they are announced to be by an American they ought to be consistent, in the style.
As to Corrections and Alterations, there are certain grammatical Incorrectnesses, owing to haste which a School Boy, would not commit deliberately. They were neither 9 Years in Writing nor correcting. If any one thinks them worth it, I have no objection to reprinting them. But I should think the true dates better than the supposed ones. I have not the Time to meddle with them, any more.
There are, Somewhere in Existence 30 Letters written to Mr Calkoen of Amsterdam near two Years ago, in answer to as many Questions which he put to me, about American affairs which I Should be glad to have preserved, as they will be sometime or other, not from any intrinsick Merit in them, but merely on Account of the Effect they had. They were communicated to a Society of forty Gentlemen of Letters in Amsterdam—and out of them was composed a Comparison between the Dutch Revolution and ours which was read in the Same society and contributed Somewhat to open the Eyes of People in this Country, and to our final success. But there is no need of Haste in this matter.
If an Historian Should ever arrise, who shall think it worthwhile to compare my Negotiations here, with those of Mr Franklin and of Mr Dana, and of Mr Jay and perhaps of others and he Should be furnished with all the Documents which are in my Possession—he will reflect, that it is some times necessary and usefull to be “Assuming.” If After receiving Such Advice and Exhortations as I did, I had suspended opperations to request Instructions, I Should have been forbidden to do, what has been done, I should have been pegged like Ariel in a rifted oak, and this Country would now have been Seperately at Peace with England.
Thanks be to God, that he gave me Stubborness, when I know I am right. Monsieur “Votre Fermete a fait un tres bon Effet ici” pronounced by the Same Personage who Spent five hours, to perswade me to be infirm a Year before, was a Confessien “Arrachee” that gave me Pleasure enough.
I have Several Anecdotes to tell you, of Plans projected when our affairs were upon the critical turning Point here, which would even then have ruined Us forever, Plans projected, not I believe from ill design, at that time but merely from Indecision, Timidity Irresolution, wanting a clear Head, and a distinct View of the little nice Points upon which great affairs sometimes turn. Stubbornness, Obstinacy, L’Abondance dans Son Sens, et “L’Ignorance de se donner aux Convenances” came in Aid again and defeated all this little Plans, and Saved the American Cause here.
But now all is well Complaisance, Familiarity, Friendships and every Thing that is lovely.
